                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

AMERICAN CUSTOMER
SATISFACTION INDEX, LLC,

             Plaintiff,                               Case No. 17-cv-12554
                                                      Hon. Matthew F. Leitman
v.

GENESYS TELECOMMUNICATIONS
LABORATORIES, INC., et al,

             Defendants/Third-Party Plaintiffs

v.

CFI GROUP U.S.A., LLC

          Third-Party Defendant.
_________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
 THIRD-PARTY DEFENDANT CFI GROUP U.S.A., LLC’S MOTION TO
         DISMISS THIRD-PARTY COMPLAINT (ECF #52)

      Plaintiff American Customer Satisfaction Index, LLC (“ACSI”) claims that

Interactive Intelligence, Inc. (“Interactive”) infringed certain of its trademarks. (See

Am. Compl., ECF #28.) In this action, ACSI attempts to hold Defendant Genesys

Telecommunications Laboratories, Inc. (“Genesys”) liable for that infringement.

(See id.) ACSI says that Genesys is liable because Genesys merged with Interactive

and, through that merger, became Interactive’s successor in interest. (See id.)




                                           1
              Genesys has filed a Third-Party Complaint against CFI Group, U.S.A., Inc.

(See Third-Party Compl., ECF #47.) Genesys seeks indemnification from CFI

Group for any alleged infringement committed by Interactive. (See id.) Genesys

also asserts claims against CFI Group for negligent misrepresentation and fraudulent

inducement. (See id.) CFI Group has now moved to dismiss Genesys’ Third-Party

Complaint. (See Mot. to Dismiss, ECF #52.) For the reasons that follow, the motion

is GRANTED IN PART AND DENIED IN PART.

                                                               I1

                                                               A

              In 1994, Dr. Claes Fornell, a professor at the University of Michigan’s Ross

School of Business, created the American Customer Satisfaction Index (the

“Index”). (See Third-Party Compl. at ¶¶ 12-13, ECF #47 at Pg. ID 393.) The Index

“is a national cross-industry measure of customer satisfaction.” (Id. at ¶13, Pg. ID

393.) Dr. Fornell developed the Index in partnership with, among others, CFI Group,

a marketing and consumer-survey company that he founded and chairs. (See id. at

¶¶ 12, 14, Pg. ID 393-94.) In 2008, Dr. Fornell founded a second, related marketing

company, ACSI. (See id. at ¶17, Pg. ID 394.)



                                                            
1
 The facts in this section are taken primarily from Genesys’ Third-Party Complaint
and, as the Court must, it assumes those facts to be true for the purposes of CFI
Group’s motion to dismiss.

                                                               2
      “CFI Group works alongside ACSI [] to develop and publish benchmarks and

scores for the [] Index.” (Id. at ¶19, Pg. ID 394.) CFI Group also uses “ACSI

technology” to “determine[] the precise questions, phrasing, and scales” that it uses

to “accurately measure customer satisfaction.” (Id. at ¶21, Pg. ID 395.)

                                         B

      Interactive “was a global provider of business communication solutions for

the contact center market, including automation software, enterprise telephony, and

enterprise messaging.” (Id. at ¶23, Pg. ID 395.) “In early 2008, Interactive []

developed an automated post-call customer satisfaction survey application as an

extension of its software suite. The survey application was designed to allow contact

center managers to craft customized survey questions that would be included in

automated post-call surveys.” (Id.)

                                         C

      Shortly after Interactive created its survey application, CFI Group “contacted

Interactive [] to explore whether it would be interested in adding CFI Group’s survey

questions and templates” to the application. (Id. at ¶24, Pg. ID 395.) CFI Group

told Interactive that its survey questions and templates were from an “ACSI question

library” and that if Interactive used those questions in its survey application,

Interactive could market the application as “ACSI-compliant” and “ACSI-based.”

(Id. at ¶¶ 82-83, Pg. ID 404.)        CFI Group further assured Interactive that



                                         3
“Interactive[‘s] future use and marketing of CFI Group’s ‘ACSI question library’

and ‘ACSI-ready’ survey questions and templates would not infringe the rights of

any third parties” (i.e., ACSI). (Id. at ¶82, Pg. ID 404)

              Based on these representations by CFI Group, on April 29, 2008, Interactive

entered into a five-year cooperative marketing and licensing agreement with CFI

Group (the “License Agreement”). (See id. at ¶88, Pg. ID 405.) In the License

Agreement, CFI Group warranted to Interactive that Interactive’s “use of Marks …

and other Materials provided to [Interactive would] not infringe on the rights of any

third party….” (License Agmt. at ¶8(a), ECF #52-1 at Pg. ID 446.2) CFI Group also

“warrant[ed] that [it] own[ed] all rights in [its survey questions and templates] …

and Interactive’s use of the [questions and templates] pursuant to [the License

Agreement would] not infringe the rights of any third party.” (Id.) Finally, CFI

Group agreed to “indemnify, defend[,] and hold harmless [Interactive] against any

loss, damage[,] or expense incurred by [Interactive] … as a result of claims, actions,

or proceedings brought by any third parties” arising from allegations that would

constitute a breach of the agreement. (Id. at ¶9(a), ECF #52-1 at Pg. ID 447.)


                                                            
2
  The License Agreement is not attached to the Third-Party Complaint. However, it
is referred to in that pleading and is central to Genesys’ claims. Accordingly, the
Court may consider it when ruling on CFI Group’s motion to dismiss. See Tellabs,
Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322-23 (2007); Greenberg v. Life
Ins. Co. of Virginia, 177 F.3d 507, 514 (6th Cir. 1999); Commercial Money Ctr.,
Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007).

                                                               4
      After the parties executed the License Agreement, CFI Group and Interactive

“worked together to prepare materials that would be provided to Interactive[‘s]

customers and potential customers as part of [a] joint marketing effort[].” (Third-

Party Compl. at ¶36, Pg. ID 397.)        “When preparing [these] joint marketing

materials, CFI Group represented to Interactive [] that it was appropriate to describe

its survey questions and templates as, among other things, ‘ACSI surveys’ ‘ACSI

questions,’ ‘ACSI-complaint,’ or ‘ACSI-based.’” (See id. at ¶37, ECF #47 at Pg. ID

397.) Based on CFI Group’s representations, Interactive used the terms “‘ACSI

surveys’ “ACSI questions,’ “ACSI-compliant,’ and ‘ACSI-based’ to describe CFI

Group[‘s] surveys and template” in its marketing materials. (Id. at ¶38, Pg. ID 397.)

Interactive also used ACSI’s logo based on CFI Group’s ‘“authoriz[ation]” that it

had permission to do so. (Id. at ¶38, Pg. ID 397-98.)

                                          D

      The License Agreement expired in April 2013. Nonetheless, “CFI Group and

Interactive [] continued performing under the terms of the License Agreement as if

the Agreement was still in effect.” (Id. at ¶42, ECF #47 at Pg. ID 398.) “Among

other things, after the end of the initial five-year contractual term, CFI Group

provided updated survey questions and templates to [Interactive], …. the parties

updated certain marketing materials and user guides, … [and] CFI Group repeatedly




                                          5
confirmed that it was ‘a partner’ with Interactive.” (Id. at ¶42, Pg. ID 399.) The

parties’ relationship ended in 2017. (See id. at ¶¶ 46-48, Pg. ID 399-400.)

      At no time during the parties’ relationship “did CFI Group inform Interactive

[] that its marketing of CFI Group materials might potentially infringe on ACSI’s or

any other entity’s intellectual property rights.” (Id. at ¶46, Pg. ID 399.) Nor “did

CFI Group object to Interactive[‘s] use of its survey questions and templates or

Interactive[‘s] references to those materials as constituting ‘ACSI surveys,’ ‘ACSI

questions,’ ‘ACSI-compliant,’ and ‘ACSI-based.’” (Id. at ¶47, Pg. ID 400.)

                                          E

       In 2017, Genesys and Interactive merged. (See id. at ¶2, Pg. ID 392.) As a

result of the merger, Genesys “succeeded to all rights [and] privileges …. of

Interactive.” (Id. at ¶3, Pg. ID 392.) Thus, “Genesys is now the real party in interest

with respect to all assets owned by Interactive prior to the merger, including

Interactive[’s] contractual rights and any claims belonging to Interactive [].” (Id. at

¶4, Pg. ID 392.)

                                          F

      On August 8, 2017, ACSI filed this action against Genesys and Interactive.

(See Compl., ECF #1; Am. Compl., ECF #28.) ACSI alleges, among other things,

that Interactive wrongfully “marketed and sold its products [as using] ‘ACSI scores’

and … [used] a derivative of [t]he ACSI trademark in marketing and selling its



                                          6
products and services.” (Am. Compl. at ¶40, ECF #28 at Pg. ID 128.) ACSI further

insists that because Genesys merged with Interactive, Genesys is liable for

Interactive’s wrongful acts as Interactive’s successor-in-interest. (See id. at ¶¶ 6-7,

Pg. ID 123.)

                                           II

      Genesys filed its Third-Party Complaint against CFI Group on June 11, 2018.

(See Third Party Compl., ECF #47.) Genesys insists that “[t]o the extent that ACSI

[] can prove that Genesys, in its capacity as successor in interest to Interactive [], is

liable for trademark infringement or unfair competition, Genesys’ liability will

derive from the acts, omissions, breaches of warranties, and/or misrepresentations

of CFI Group relating to the nature of its survey templates and questions, as opposed

to any fault on the part of Genesys or its predecessor in interest Interactive.” (Id. at

¶53, Pg. ID 400-01.)

      Genesys’ Third-Party Complaint includes five counts, all of which arise under

Michigan law:

                In Count I, Genesys alleges that CFI Group breached certain
                 warranties in the License Agreement, including the warranty that
                 Interactive’s use of ACSI’s trademarks would not “infringe the
                 rights of any third party.” (Id. at ¶¶ 54-59, Pg. ID 401.)

                In Count II, Genesys asserts that that it is entitled to express
                 contractual indemnity from CFI Group under the terms of the
                 License Agreement. (See id. at ¶¶ 60-65, Pg. ID 401-02.)




                                           7
               In Count III, Genesys claims that to the extent that it is not entitled
                to contractual indemnity, it is entitled to indemnity from CFI Group
                based on the doctrine of implied contractual indemnity and/or
                common law indemnity. (See id. at ¶¶ 66-72, Pg. ID 402-03.)

               In Count IV, Genesys alleges that CFI Group “misrepresented to
                Interactive [] the nature of CFI Groups products and services,” such
                as CFI Group’s ability to allow Interactive to use ACSI’s
                trademarks. (Id. at ¶¶ 73-79, Pg. ID 403-04.)

               In Count V, Genesys claims that CFI Group fraudulently induced
                Interactive into executing the License Agreement by
                misrepresenting its rights to use ACSI’s trademarks. (See id. at ¶¶
                80-89, Pg. ID 404-05.)

       CFI Group moved to dismiss Genesys’ Third-Party Complaint on July 13,

2018. (See Mot. to Dismiss, ECF #52.) The Court held a hearing on CFI Group’s

motion on December 12, 2018, and the parties thereafter submitted supplemental

briefs. (See ECF ## 69, 72.)

                                            III

       CFI Group has moved to dismiss Genesys’ Third-Party Complaint under Rule

12(b)(6) of the Federal Rules of Civil Procedure. “To survive a motion to dismiss”

under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)). A claim is facially plausible when a plaintiff pleads factual content that

permits a court to reasonably infer that the defendant is liable for the alleged



                                             8
misconduct. See id. When assessing the sufficiency of a plaintiff’s claim, a district

court must accept all of a complaint's factual allegations as true. See Ziegler v. IBP

Hog Mkt., Inc., 249 F.3d 509, 512 (6th Cir. 2001). “Mere conclusions,” however,

“are not entitled to the assumption of truth. While legal conclusions can provide the

complaint's framework, they must be supported by factual allegations.” Iqbal, 556

U.S. at 664. A plaintiff must therefore provide “more than labels and conclusions,”

or “a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S.

at 556. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                         IV

      CFI Group has moved to dismiss Genesys’ claims on several grounds. The

Court will examine each in turn.

                                          A

      CFI Group initially argues that Genesys has no right to express contractual

indemnity under the terms of the License Agreement for two reasons. First, CFI

Group asserts that Genesys is not entitled to express contractual indemnity because

the License Agreement prohibited Interactive from assigning that right to Genesys.

CFI Group relies upon the provision of the License Agreement that states that

“[n]either party may assign this Agreement by operation of law or otherwise without

prior written consent of the other party …. Any assignment other than provided in



                                          9
this Section is void and of no force or effect.” (License Agmt. at ¶11(c), ECF #52-1

at Pg. ID 448.) The Court is not yet convinced that this anti-assignment provision

precludes Genesys from obtaining express contractual indemnity from CFI Group.

      “The modern trend with respect to contractual prohibitions on assignments is

to interpret them narrowly, as barring only the delegation of duties, and not

necessarily as precluding the assignment of rights from assignor to assignee.” Jawad

A. Shah, M.D. v. State Farm Mutual Ins. Co., --- N.W. 2d ---, 2018 WL 2121787, at

*11 (Shapiro J., concurring in part and dissenting in part on other grounds) (Mich.

Ct. App. May 8, 2018) (quoting In re Jackson, 311 B.R. 195, 201 (W.D. Mich.

Bankr. 2004)). See also Morris v. Schnoor, 2014 WL 2355705, at *27 (Mich. Ct.

App. May 29, 2014) (quoting Wonsey v. Life Ins. Co. of North America, 32

F.Supp.2d 939, 943 (E.D. Mich. 1998)) (same). Here, Genesys’ third-party claim

for express contractual indemnification is not based on the delegation of any duties.

It is based on the delegation of Interactive’s right under the License Agreement to

obtain indemnity from CFI Group. Moreover, CFI Group has not cited any case in

which a Court has held that a general anti-assignment provision in a contract

prohibits the assignment of an express contractual right to indemnity. The Court is

thus not yet persuaded that the anti-assignment provision of the License Agreement

bars Genesys’ third-party claim for express contractual indemnification.




                                         10
      Second, CFI Group argues that any purported assignment of rights to Genesys

is void based on a federal common law rule that, according to CFI Group, prohibits

the “free assignability” of intellectual property rights. (Mot. to Dismiss, ECF #52 at

Pg. ID 432, quoting Cinconm Sys., Inc. v. Novelis Corp., 581 F.3d 431, 436 (6th Cir.

2009)). But even if the rule described by CFI Group exists, it does not apply here.

      Genesys’ claim to express contractual indemnification is not based on the

transfer of any intellectual property rights from Interactive. Indeed, Genesys is not

trying to enforce those rights in this action. Instead, Genesys seeks only to enforce

only Interactive’s right to indemnification under the terms of the License Agreement.

Thus, to the extent that the federal common law rule that CFI Group relies upon

exists, that rule does not bar Genesys’ claim for express contractual indemnification.

                                          B

      At the hearing on Genesys’ motion, and in a supplemental brief (see ECF

#69), CFI Group raised a new argument as to why Genesys is not entitled to bring

an express contractual indemnification claim as Interactive’s successor. CFI Group

says that “the claim for indemnity” in this action did not “accrue[]” until long after

Interactive and Genesys merged. (Id. at Pg. ID 617.) CFI Group therefore insists

that Interactive could not have assigned its claim for express contractual

indemnification to Genesys when those two companies merged. (See id.) The Court

disagrees.



                                         11
      CFI Group’s accrual-of-indemnity-claim argument relies almost entirely on

the decision of the United States District Court for the Western District of Michigan

in Century Indem. Co. v. Aero-Motive Co., 318 F.Supp.2d 530 (W.D. Mich. 2003)

(“Aero I”). But, the Aero I court later revisited and reversed the very portion of its

ruling on which CFI Group relies. See Century Indem. Co. v. Aero-Motive Co., 2004

WL 5642427, at ** 3-4 (W.D. Mich. Mar. 12, 2004) (“Aero II”). The Court is

therefore not persuaded that Aero I bars the assignment of the right to express

contractual indemnity to Genesys. Like the court in Aero II, this Court presently

sees “no valid reason for not enforcing the assignment” of express contractual

indemnification rights to Genesys. Id.

                                          C

      CFI Group next argues that Genesys cannot recover under the implied

indemnity theory pleaded in Count III of the Third-Party Complaint. (See Mot. to

Dismiss, ECF #52 at Pg. ID 433-34.) Michigan law recognizes two types of implied

indemnity: common law indemnity and implied contractual indemnity. See, e.g.,

Fishbach-Natkin, Inc. v. Shimizu America Corp., 854 F.Supp. 1294, 1300 (E.D.

Mich. 1994) (explaining differences between common law indemnity and implied

contractual indemnity). CFI Group insists that Genesys is not entitled to implied

indemnity under either theory. (See Mot. to Dismiss, ECF #52 at Pg. ID 433-34.)

The Court agrees.



                                         12
      “Common law indemnity is based on the equitable principle that where the

wrongful act of one results in another being held liable, the latter party is entitled to

restitution from the wrongdoer.” Skinner v. D-M-E Corp., 335 N.W.2d 90, (Mich.

App. 1983). “If the complaint alleges only active negligence or fault, the defendant

is not entitled to common law indemnity.” Great American Ins. Co. v. Wade-

Trim/Associates, 952 F.2d 403 (Table), 1992 WL 1679, at *4 (6th Cir. Jan. 7, 1992).

Here, as in Great American Ins., ACSI’s Complaint alleges that Interactive was

actively at fault and ACSI does not seek vicarious or derivative liability against

Interactive. Accordingly, Genesys is not entitled to common law indemnity from

CFI Group. See, e.g., Williams v. Litton Systems, Inc., 416 N.W.2d 704, 706 (Mich.

App. 1987) (“As the primary complaint here alleged only active negligence … [the

third-party plaintiff] was not free to seek common-law indemnity against [the third-

party defendant]”).

      The question of whether Genesys is entitled to implied contractual indemnity

is a much harder question.       “Unfortunately, the law of [implied contractual]

indemnity [in Michigan] is highly complicated and hardly a model of clarity.” Id. It

appears that when courts examine a claim for implied contractual indemnity, they

look at both the initial complaint (to see if there are any allegations of active

negligence) and the third-party complaint (to see if that pleading contains allegations

of vicarious liability that could excuse the alleged active fault). See id. Thus, where



                                           13
a complaint alleges active fault, and the third-party complaint “does not contain any

allegations of vicarious liability or [liability] by operation of law,” the third party is

not entitled to implied contractual indemnity. Great American Ins. Co., 1992 WL

1679, at *5. See also Williams, 416 N.W.2d at 707 (rejecting claim of implied

contractual indemnity where third-party plaintiff “merely alleged a complete defense

to the original action” without any “allegations of vicarious liability”); Gruett v.

Total Petroleum, Inc., 451 N.W.2d 608, (Mich. App. 1990) rev’d on other grounds

463 N.W.2d 711 (Mich. 1990) (applying Williams and rejecting claim of implied

contractual indemnity where “third-party complaint lacked any allegations of

vicarious liability” and “only asserted that [third-party plaintiff] was ‘free of any

active negligence’”).

      The Court acknowledges that in at least two cases, the Michigan Court of

Appeals has allowed a third party to pursue a claim for implied contractual indemnity

even where it was alleged to be actively at fault. See Hill v. Sullivan Equip. Co., 273

N.W.2d 527 (Mich. App. 1978) and Kirin v. Riise Engineering Co., Inc., 384 N.W.2d

149 (Mich. App. 1986). But, the Michigan Court of Appeals has disapproved of

these cases.    See Williams, 416 N.W.2d at 706-07 (“[W]e are constrained to

concluded that Hill and Kirin were wrongly decided and we decline to follow this

line of authority”); Skinner, 335 N.W.2d at 92 n.3 (“To the extent that the Hill

majority found that freedom from active negligence on the part of the indemnitee



                                           14
was not a prerequisite to the maintenance of a cause of action for implied contractual

indemnity we decline to follow it”).

              Applying this “highly complicated” line of authority here,3 the Court

concludes that Genesys is not entitled to implied contractual indemnity form CFI

Group. As described above, ACSI’s Complaint alleges that Interactive was actively

at fault for infringing ACSI’s trademarks. And Genesys’ Third-Party Complaint

does not include any allegations of vicarious liability. Nor does it contain any

allegations of liability by operation of law. Accordingly, under the Michigan

authority described above, Genesys’ claim for implied contractual indemnity fails.

              Finally, Genesys appears to offer one last argument as to why, as Interactive’s

successor, it may pursue a claim of implied contractual indemnity even though ACSI

alleges that Interactive committed active fault and/or negligence. Genesys seems to

contend that an allegation of active fault does not bar a claim for implied contractual

indemnity where there was a special relationship between the parties to the claim

and where the party against whom the claim is asserted was in a better position to

prevent the harm at issue. (See Genesys Supp. Br., ECF #72 at Pg. ID 723-25, citing

Dale v. Whiteman, 202 N.W.2d 797, 800-01 (Mich. 1972).) Genesys suggests that


                                                            
3
  The Court acknowledges that most of the cases discussed above are from the 1980s
and earlier. However, none of the cases cited by the parties, and none of the cases
that the Court came across in its own independent research, reveals that this lack of
clarity has been resolved since those cases were decided.

                                                               15
it may pursue its implied contractual indemnity claim because Interactive and CFI

Group had a special relationship and because CFI Group was in the best position to

prevent any unlawful use of ACSI’s trademarks. (See id.) However, the Michigan

Court of Appeals has twice rejected this theory of implied contractual indemnity.

See Hadley v. Trip Tool Co., 372 N.W.2d 537 (Mich. App. 1985) (“[The third-party

plaintiff] reads Dale to say that an implied contract of indemnity may be found where

the indemnitee is without personal fault or where the would-be indemnitor was better

situated to adopt preventive measures to reduce the likelihood of injury and liability

than was the defendant [….] [But] the [Michigan] Supreme Court [has] specifically

disavowed [this] interpretation of Dale”); Williams, 416 N.W.2d at 706 (“Ford

contends that the Supreme Court opinion [in Dale], should be read for the

proposition that an implied contract of indemnity may be found in the alternative

situation where the indemnitee is without personal fault or where the potential

indemnitor was better situated to reduce the risk of injury. The same argument was

considered and flatly rejected in Hadley”). See also Langley v. Harris Corp., 321

N.W.2d 662, 666 n.4 (Mich. 1982). The Court is not persuaded that any alleged

special relationship saves Genesys’ claim for implied contractual indemnity.

                                          D

      CFI Group next asserts that the Court should dismiss Genesys’ negligent

misrepresentation claim in Count IV of the Third-Party Complaint. (See Mot. to



                                         16
Dismiss, ECF #52 at Pg. ID 434-36.) CFI Group argues that this claim fails because

it “‘is well-settled that an action in tort requires a breach of duty separate and distinct

from a breach of contract” (id. at Pg. ID 436, quoting Garden City Osteopathic Hosp.

v. HBE Corp., 55 F.3d 1126, 1134 (6th Cir. 1995), and Genesys’ negligent

misrepresentation claim “merely restates the claimed obligations in the [License

Agreement].” (Id.) The Court concludes that dismissal of Genesys’ negligent

misrepresentation claim is not appropriate at this time.

      CFI Group is correct that Genesys cannot recover on a negligent

misrepresentation claim that is based on a breach of contractual duties. But it does

not follow from that conclusion that Genesys’ negligent misrepresentation claim

must be dismissed now.

      The Federal Rules of Civil Procedure allow parties to plead otherwise

inconsistent claims or theories as alternatives to one another. See Fed. Rule Civ.

Proc. 8(d)(2) and 8(d)(3). That is what Genesys has done here. Genesys has pleaded,

in the alternative, that (1) CFI Group breached the warranties in the License

Agreement and (2) if the License Agreement expired and was no longer in force,

CFI Group is liable for post-termination negligent misrepresentations to Interactive

about Interactive’s use of ACSI’s trademarks.            Such alternative pleading is

appropriate here because there is a real dispute between the parties about whether

the License Agreement was effective after 2013. Accordingly, Genesys has properly



                                            17
pleaded its negligent misrepresentation as an alternative to its breach of warranty

claim, and the Court need not dismiss that claim at this time.

                                         E

      CFI Group next maintains that Genesys’ fraudulent-inducement claim in

Count V of the Third-Party Complaint fails to state a viable claim for two reasons.

(See Mot. to Dismiss, ECF #52 at Pg. ID 436-39.) The Court concludes that

dismissal of the fraudulent-inducement claim is not appropriate at this time.

      First, CFI Group asserts that Genesys’ fraudulent-inducement claim fails to

plead fraud with the particularity required under Federal Rule of Civil Procedure

9(b). (See Mot. to Dismiss, ECF #52 at Pg. ID 439-40.) The Court has reviewed the

relevant allegations in the Third-Amended Complaint and concludes that they place

CFI Group on sufficient notice of Genesys’ fraudulent-inducement claim. Genesys

has therefore satisfied its burden to plead its fraudulent-inducement claim with the

required particularity.

      Second, CFI Group argues that the License Agreement’s merger and

integration clause “render[s]” Genesys’ fraudulent-inducement claim “legally

deficient.” (Id. at Pg. ID 437.) The Court believes that under the circumstances and

procedural posture of this action, CFI Group’s merger argument is best addressed at

the summary judgment stage of this proceeding.




                                         18
                                         F

      Finally, CFI Group argues that Genesys has failed to file its indemnity claims

within the applicable statute of limitations. (See Mot. to Dismiss, ECF #52 at Pg.

ID 440-41.) CFI Group insists that Genesys’ indemnification claim is governed by

the three-year applicable statute of limitations under Mich. Comp. Laws §

600.5805(2). (See id.) And CFI Group says that the clock on that limitations period

began to run in 2013 because the License Agreement expired at that time. CFI

concludes that Genesys’ indemnification claims are time-barred because Genesys

did not file them until 2018. The Court disagrees.

      Under Michigan law, “after an agreement has expired, an implied contract

may arise when the parties continue to perform as before and their conduct

demonstrates a mutual assent to a new agreement with the[] rights and obligations

measured as provided in the expired contract.” Auto-Owners Ins. Co. v. Campbell-

Durocher Grp. Painting & Gen. Contracting, LLC, 911 N.W.2d 493, 501 (Mich.

App. 2017).) See also Cloverdale Equip. Co. v. Manitowoc Engr. Co., 964 F.Supp.

1152, 1162 (E.D. Mich. 1997) (finding an implied agreement where parties

“continued ‘business as usual’” after expiration of initial agreement); Comenos v.

Viacom Intl., Inc., 857 F.Supp. 1160, 1165 (E.D. Mich. 1994) (same). Genesys has

plausibly alleged here that the parties formed an implied contract after the License

Agreement expired.



                                        19
      Genesys has plausibly alleged that “[a]fter the initial five-year term of the

License Agreement, CFI Group and Interactive continued performing under the

terms of [that agreement] as if the [a]greement were still in effect” until 2017. (Third-

Party Compl. at ¶42, ECF #47 at Pg. ID 398.) That continued performance implies

that Genesys and CFI Group “mutually assented to a new contract containing the

same provisions as the old.” Comenos, 857 F.Supp. at 1165. Indeed, Genesys has

plausibly alleged that even after the License Agreement expired in 2013, the parties

continued to act under the terms of that agreement in at least the following ways:

              CFI Group provided updated survey questions and templates to
               Interactive;

              The parties jointly updated “certain marketing materials and user
               guides;”

              A CFI Group representative gave a presentation at an Interactive
               conference in which the CFI Group employee spoke about
               “[Interactive’s] and CFI Group’s ACSI-based question library,” and

              CFI Group “repeatedly confirmed that it was ‘a partner’ with
               Interactive” on CFI Group’s website.

(Third Amended Compl. at ¶¶ 42-43, ECF #47 at Pg. ID 399-40.)

      At this stage of the proceedings, accepting Genesys’ allegations as true,

Genesys has plausibly alleged the existence of a new, implied agreement under




                                           20
Michigan law that did not expire until 2017. Thus, Genesys’ right to indemnification

is not time barred on the basis of the License Agreement’s expiration in 2013.4

                                                                    V

              For all of the reasons stated above, CFI Group’s motion to dismiss Genesys’

Third-Party Complaint (ECF #52) is GRANTED IN PART AND DENIED IN

PART. The motion is GRANTED to the extent that it seeks dismissal of Genesys’

implied indemnity claims. The motion is DENIED in all other respects.5

       IT IS SO ORDERED.

                                                                   s/Matthew F. Leitman
                                                                   MATTHEW F. LEITMAN
Dated: February 20, 2019                                           UNITED STATES DISTRICT JUDGE

                                                            
4
  In CFI Group’s supplemental brief, it argued for the first time that any implied
contract would run afoul of Michigan’s statute of frauds because the contract would
have a five-year duration and could not be performed within one year. (See CFI
Group Supp. Br., ECF #69 at Pg. ID 627-28.) But, as Genesys correctly points out
(see Genesys Supp. Br., ECF #72 at Pg. ID 721-22), the alleged implied agreement
between CFI Group and Genesys included all of the terms of the License Agreement,
and that agreement allowed either party to terminate the agreement for any reason
upon 60-days written notice. (See ECF #52-1 at Pg. ID 445.) Therefore, the implied
contract could be performed within one year and would not violate the statute of
frauds.
5
  The Court has indicated in text above that it is not yet persuaded by CFI Group’s
arguments that (1) Interactive could not have assigned its claim for express
contractual indemnification to Genesys when those two companies merged; (2)
Genesys’ negligent misrepresentation claim is duplicative of its breach of warranty
claim; (3) Genesys’ fraudulent-inducement claim is barred by the License
Agreement’s merger and integration clause; and (4) Genesys’ indemnification
claims are barred by the statute of limitations. CFI Group may raise these arguments
again, if appropriate, on summary judgment based on a full factual record and more
substantial briefing based on that record.

                                                                    21
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 20, 2019, by electronic means and/or
ordinary mail.

                        s/Amanda Chubb (in the absence of Holly A. Monda)
                        Case Manager
                        (313) 234-2644




                                       22
